EXECUTION VERSION

EXHIBIT (10.10)

EXCHANGE AGREEMENT

     This Exchange Agreement (this “Agreement”) is made and entered into as of
May 21, 2009 by and between Albany International Corp., a Delaware corporation
(the “Company”), and Citadel Equity Fund Ltd., a company organized under the
laws of the Cayman Islands (the “Noteholder”). The Company and the Noteholder
are sometimes collectively referred to herein as the “Parties” and individually
as a “Party.”

     WHEREAS, the Noteholder is the beneficial owner of $40,000,000 in aggregate
principal amount of the Company’s 2.25% Convertible Senior Notes due 2026 (the
“Convertible Notes”);

     WHEREAS, the Noteholder has requested that the Company exchange, and the
Company is willing to exchange certain principal amounts of the Convertibles
Notes beneficially owned by the Noteholder for (i) equal aggregate principal
amounts of the Company’s 2.25% Senior Notes due 2026 (the “New Notes”), in the
form attached as Annex A hereto plus (ii) the Cash Payment (as defined below)
available from cash on hand at the Company (each such transaction, an
“Exchange”); and

     WHEREAS, on each of the First Closing Date and the Second Closing Date (as
defined below), immediately following each Exchange, the Noteholder desires to
sell, and the Company desires to purchase, upon the terms and subject to the
conditions set forth in a Securities Purchase Agreement, dated as of the date
hereof (the “Securities Purchase Agreement”), between the Noteholder and the
Company, in the form attached as Annex B hereto, $20,000,000 in aggregate
principal amount of New Notes beneficially owned by the Noteholder for certain
purchase prices per New Note set forth in the Securities Purchase Agreement,
which purchase prices will be paid from cash on hand and/or a borrowing under
the Company’s $460,000,000 Five-Year Revolving Credit Facility Agreement, dated
as of April 14, 2006, among the Company, the lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as
London Agent, as amended from time to time.

     NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the Parties hereby agree as follows:

SECTION 1. Exchange of Notes.

     1.1 The Exchange. On and subject to the terms and conditions set forth in
this Agreement, on each Closing Date (as defined below), the Noteholder shall
sell, assign and transfer to the Company, free and clear of any and all
Encumbrances, all right, title and interest in and to, and any and all claims in
respect of or arising or having arisen as a result of, $20,000,000 in aggregate
principal amount of Convertible Notes beneficially owned by the Noteholder in
exchange for (i) the issuance by the Company of an equal aggregate principal
amount of the New Notes and (ii) the payment by the Company of an amount in cash
equal to $150,000, plus any accrued but unpaid interest through the relevant
Closing Date on the

--------------------------------------------------------------------------------



Convertible Notes delivered for Exchange (the “Cash Payment”), payable from cash
on hand at the Company available for general corporate purposes.

     1.2 Closing Date . The transactions contemplated hereunder shall take place
at 10:00a.m. (New York City time) on each of July 1, 2009 and October 1, 2009,
or at such other time or on such other date as the parties may mutually agree
upon in writing (each such date, a “Closing Date”). On each Closing Date:

          (a) the Noteholder shall deliver to the Company $20,000,000 in
aggregate principal amount of Convertible Notes via book-entry delivery to the
following account:

           DTC Participant Name: Bank of New York
DTC Participant Number: 901
ID Agent: Citizens Bank #80901
ID Agent Account No.: 101400
Further Credit: Albany International Corp. #7011536

          (b) the Company shall deliver to the Noteholder $20,000,000 in
aggregate principal amount of New Notes via physical delivery.

          (c) the Company shall make the Cash Payment by wire transfer in
immediately available funds to the following bank account (or to such other
account as the Noteholder shall indicate to the Company in writing no less than
three (3) business days before the relevant Closing Date):

> Account Name: Citadel Equity Fund
> Bank: Bank of New York
> Attention: Joe Franklin
> Account Number: 8900-472-545
> ABA Number: 021000018

     SECTION 2. Conditions to the Obligations of the Noteholder. The obligations
of the Noteholder to consummate the transactions contemplated hereby are subject
to the satisfaction as of each Closing Date of the following conditions:

          2.1 Representations and Warranties. The representations and warranties
contained in Section 4 hereof shall be true and correct at and as of each
Closing Date as though made on each Closing Date.

          2.2 Compliance with Covenants. The Company shall have complied with
all of its covenants and agreements contained herein to be performed by it on or
prior to each Closing Date.

          2.3 Securities Purchase Agreement. The Securities Purchase Agreement
shall (i) have been duly executed and delivered by the Company, (ii) be in full
force and effect and (iii) not have been modified, amended or terminated as of
each Closing Date.

2

--------------------------------------------------------------------------------



     SECTION 3. Conditions to the Obligations of the Company. The obligations of
the Company to consummate the transactions contemplated hereby are subject to
the satisfaction as of each Closing Date of the following conditions:

          3.1 Representations and Warranties. The representations and warranties
contained in Section 5 hereof shall be true and correct at and as of each
Closing Date as though made on each Closing Date.

          3.2 Compliance with Covenants. The Noteholder shall have complied with
all of its covenants and agreements contained herein to be performed by it on or
prior to each Closing Date.

          3.3 Securities Purchase Agreement. The Securities Purchase Agreement
shall (i) have been duly executed and delivered by the Noteholder, (ii) be in
full force and effect and (iii) not have been modified, amended or terminated as
of each Closing Date.

     SECTION 4. Representations and Warranties of the Company. As a material
inducement to the Noteholder to enter into this Agreement, the Company hereby
represents and warrants to the Noteholder that the following statements are true
and correct as of the date of this Agreement.

          4.1 Organization; Requisite Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company possesses all requisite power and authority
necessary to enter into this Agreement and to consummate the transactions
contemplated by this Agreement, to own and operate its properties, and to
conduct its business as described in the Company’s statements, reports,
schedules, forms and other documents filed by the Company with the Securities
and Exchange Commission (the “SEC”) since January 1, 2008 (the “SEC Documents”)
and as now being conducted.

          4.2 Authorization; No Breach. The execution, delivery and performance
of this Agreement have been duly authorized by the Company. This Agreement, when
executed and delivered by the Company in accordance with the terms hereof, shall
constitute a valid, binding and enforceable obligation of the Company. The
execution of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company; and (ii) constitute or result in a breach,
violation or default under any material note, bond, mortgage, deed, indenture,
lien, instrument, contract, agreement, lease or license, whether written or
oral, express or implied, or the Company’s charter, bylaws or other
organizational document, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
having jurisdiction over the Company or cause the acceleration or termination of
any obligation or right of the Company under any such document.

3

--------------------------------------------------------------------------------



          4.3 Reports and Financial Statements. The Company has filed all
reports on Form 10-K, Form 10-Q, Form 8-K and all other reports required to be
filed with the SEC pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), since January 1, 2008, and all such filings, as may have
been amended, complied in all material respects with the Exchange Act and the
rules and regulations promulgated thereunder as of the date filed with the SEC
or amended, as the case may be. None of the SEC Documents, as of their
respective dates (as amended through the date hereof), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

          4.4 Broker’s Fees. Neither the Company nor any person acting on behalf
of the Company has retained or authorized any investment banker, broker, finder
or other intermediary to act on behalf of the Company or incurred any liability
for any banker’s, broker’s or finder’s fees or commissions in connection with
the transactions contemplated by this Agreement.

          4.5 New Notes. The New Notes have been duly and validly authorized
and, when executed and delivered to and paid for by the Noteholder under this
Agreement, will constitute legal, valid and binding obligations of the Company
(subject, as to enforcement remedies, to applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting creditors’ rights generally
and by general equitable principles).

          4.6 Private Placement. The Company acknowledges and agrees that the
New Notes have not been and will not be registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered, sold,
transferred or otherwise disposed of at any time except (i) to the Company or a
subsidiary thereof or (ii) pursuant to another available exemption under the
Securities Act. The Company has not made and will not make, directly or
indirectly, offers or sales of the New Notes or any other securities, or solicit
offers to buy the New Notes or any other securities, under circumstances that
would require the registration of any of the New Notes under the Securities Act
in connection with the transactions contemplated by this Agreement.

     SECTION 5. Representations and Warranties of the Noteholder. As a material
inducement to the Company to enter into this Agreement, the Noteholder hereby
represents and warrants to the Company that the following statements are true
and correct as of the date of this Agreement.

          5.1 Organization; Requisite Authority. The Noteholder is a company
duly organized, validly existing and in good standing under the laws of the
Cayman Islands. The Noteholder has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.

          5.2 Authorization; No Breach. The execution, delivery and performance
of this Agreement have been duly authorized by the Noteholder. This Agreement,
when executed and delivered by the Noteholder in accordance with the terms
hereof, shall constitute a valid,

4

--------------------------------------------------------------------------------



binding and enforceable obligation of the Noteholder. The execution of this
Agreement by the Noteholder and the consummation by the Noteholder of the
transactions contemplated hereby do not and will not (i) require the consent,
approval, authorization, order, registration or qualification of, or filing
with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Noteholder; and (ii) constitute or result in a breach,
violation or default under any material note, bond, mortgage, deed, indenture,
lien, instrument, contract, agreement, lease or license, whether written or
oral, express or implied, or the Noteholder’s charter, bylaws or other
organizational document, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
having jurisdiction over the Noteholder or cause the acceleration or termination
of any obligation or right of the Noteholder under any such document.

          5.3 Ownership. The Noteholder is the beneficial owner of the aggregate
principal amount of, and any and all accrued and unpaid interest on, the
Convertible Notes, and such Convertible Notes are owned free and clear of all
Encumbrances (other than Encumbrances that the Noteholder may have created in
the ordinary course of its business in connection with financing its holdings).
There are no proceedings relating to the Convertible Notes pending or, to the
Noteholder’s knowledge, threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the Noteholder’s
right to transfer the Convertible Notes to the Company and the Convertible Notes
will be transferred to the Company, free and clear of any and all Encumbrances.
For purposes of this Agreement, “Encumbrance” means any pledge, hypothecation,
assignment, lien, restriction, charge, claim, security interest, option,
preference, priority or other preferential arrangement of any kind or nature
whatsoever.

          5.4 Broker’s Fees. Neither the Noteholder nor any person acting on
behalf of the Noteholder has retained or authorized any investment banker,
broker, finder or other intermediary to act on behalf of the Noteholder or
incurred any liability for any banker’s, broker’s or finder’s fees or
commissions in connection with the transactions contemplated by this Agreement.

          5.5 Qualified Institutional Buyer. The Noteholder is a “qualified
institutional buyer,” as defined in Rule 144A under the Securities Act,
purchasing the New Notes for its own account or the account of such a qualified
institutional buyer. The Noteholder has not communicated with and will not
communicate with any person in connection with the transactions contemplated by
this Agreement and the Securities Purchase Agreement. The Noteholder is a
sophisticated institutional investor and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the Exchange and an investment in the New Notes.

          5.6 Private Placement. The Noteholder acknowledges and agrees that the
New Notes have not been and will not be registered under the Securities Act and
may not be offered, sold, transferred or otherwise disposed of at any time
except (i) to the Company or a subsidiary thereof or (ii) in accordance with
another available exemption under the Securities Act. The Noteholder has not
made and will not make directly or indirectly offers or sales of the New Notes,
or solicit offers to buy the New Notes, under circumstances that would require
the

5

--------------------------------------------------------------------------------



registration of any of the New Notes under the Securities Act in connection with
the transactions contemplated by this Agreement.

          5.7 Reporting Obligations. The Noteholder has no obligation to, and
will not, report the Exchange in a manner that would result in contemporaneous
public disclosure of the transactions contemplated by this Agreement and the
Securities Purchase Agreement.

     SECTION 6. Disclosure. The Company shall disclose to the public generally,
no later than four business days immediately following the date of this
Agreement, such of the Confidential Information as is necessary to permit the
Noteholder (including its affiliates and representatives) to purchase and sell
(without contravening applicable securities or other law) any securities of the
Company. For purposes of this Section 6, “Confidential Information” shall mean
any non-public information that the Company or any of its representatives may
have furnished to the Noteholder (including its affiliates and representatives),
in either case whether oral, written, electronic or in some other form,
including – without limitation – the existence of the transactions contemplated
by this Agreement and the Securities Purchase Agreement. In the event of the
failure of the Company to make the disclosure contemplated by the first sentence
of this Section 6, the Noteholder shall be authorized to make any such
disclosure.

     SECTION 7. Termination.

          7.1 Conditions of Termination. This Agreement may be terminated at any
time prior to October 1, 2009 (or such other date designated in writing by the
Parties to be the second Closing Date):

               (a) by the mutual written consent of the Parties;

               (b) by the Company if there has been a material misrepresentation
or a material breach of warranty by the Noteholder in the representations and
warranties set forth in this Agreement;

               (c) by the Noteholder if there has been a material
misrepresentation or a material breach of warranty by the Company in the
representations and warranties set forth in this Agreement;

               (d) by either Party if the Securities Purchase Agreement is
terminated for any reason; or

               (e) by either Party in the event that the First Closing Date
hereunder has not occurred for any reason by July 10, 2009, or the First Closing
Date and the Second Closing Date hereunder have not occurred for any reason by
October 10, 2009;

provided, however, that insofar as termination under Section 7(d) or 7(e) is
concerned, the Party seeking to terminate this Agreement pursuant to such
Section shall not have such right if its failure to (i) fulfill any obligation
under this Agreement or the Securities Purchase Agreement or (ii) act in good
faith has been a significant cause of, or resulted in, the failure of the
transactions

6

--------------------------------------------------------------------------------



contemplated by this Agreement and/or the Securities Purchase Agreement to have
occurred by such date.

     SECTION 8. Miscellaneous.

          8.1 Further Assurances. In case at any time after each Closing Date
any further action is necessary or desirable to carry out the purposes of this
Agreement or the transactions contemplated hereby, each of the Parties will take
such further action (including the execution and delivery of such further
instruments and documents) as any other Party may reasonably request.

          8.2 Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the other provisions hereof shall not be affected thereby.

          8.3 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile transmission), each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

          8.4 Descriptive Headings; Interpretation. The headings and captions
used in this Agreement are for reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement.

          8.5 Entire Agreement. This Agreement and the agreements and documents
referred to herein contain the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, relating to such subject
matter in any way.

          8.6 Amendment, Waiver. This Agreement may be amended, modified or
supplemented but only in a writing signed by the Noteholder and the Company. No
waiver of any of the provisions or conditions of this Agreement or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and signed by the Party claimed to have given or consented
thereto.

          8.7 Expenses. Each Party will bear its own expenses in connection with
the transactions contemplated hereby.

          8.8 Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (a) when received if given in person or by a courier or a
courier service or (b) on the date of transmission if sent by facsimile
transmission:

          If to the Company, addressed as follows:

          Albany International Corp.
          1373 Broadway
          Menands, NY 12204

7

--------------------------------------------------------------------------------



          Attention: Charles J. Silva, Jr.
          Telephone: 518-445-2277
          Facsimile: 518-447-6575

          If to the Noteholder, addressed as follows:

          Citadel Solutions LLC
          131 S. Dearborn Street
          Chicago, IL 60603
          Attention: Kevin Newstead
          Telephone: 312-443-5497
          Facsimile: 312-267-7764

          8.9 APPLICABLE LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS ENTERED INTO AND TO BE PERFORMED IN SUCH
STATE. THE PARTIES HERETO AGREE TO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
DISPUTE ARISING FROM OR RELATED TO THIS AGREEMENT.

          8.10 Submission to Jurisdiction. Each Party agrees that any suit,
action or proceeding brought by it against the other Party arising out of or
based upon this Agreement or the transactions contemplated hereby may be
instituted in any state or federal court in The City of New York, New York, and
waives any objection which it may now or hereafter have to the laying of venue
of any such proceeding, and irrevocably submits to the non-exclusive
jurisdiction of such courts in any suit, action or proceeding.

          8.11 Specific Performance. The Parties acknowledge that money damages
will not be a sufficient remedy for breach of this Agreement and that the
Parties hereto may obtain specific performance or other injunctive relief,
without the necessity of posting a bond or security therefor.

          8.12 No Construction Against Draftsperson. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

8

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties hereto have executed this Exchange
Agreement on the date first written above.

  ALBANY INTERNATIONAL CORP.            By: /s/ Michael C. Nahl

--------------------------------------------------------------------------------

    Name: Michael C. Nahl     Title: Executive Vice President               and
Chief Financial Officer         CITADEL EQUITY FUND LTD.         By: /s/
Christopher Ramsey

--------------------------------------------------------------------------------

    Name: Christopher Ramsey     Title: Authorized Signatory


Signature Page
Exchange Agreement

--------------------------------------------------------------------------------



ANNEX A

FORM OF NEW NOTE

THIS SECURITY HAS NOT BEEN AND WILL NOT BE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) TO THE COMPANY OR A SUBSIDIARY
THEREOF OR (II) PURSUANT TO ANOTHER AVAILABLE EXEMPTION UNDER THE SECURITIES
ACT. BY ITS ACQUISITION HEREOF, THE HOLDER AGREES THAT IT WILL NOT RESELL OR
OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY EXCEPT AS AFORESAID.

--------------------------------------------------------------------------------



ALBANY INTERNATIONAL CORP.

2.25% Senior Notes due 2026

No. [•] $[•]

     Albany International Corp., a corporation duly organized and validly
existing under the laws of the State of Delaware (herein called the “Company,”
which term includes any successor corporation), for value received hereby
promises to pay to the order of Citadel Equity Fund Ltd. (the “Holder”), or
registered assigns, the principal amount of $[•] on March 15, 2026, as evidenced
by this senior note.

     This Note shall bear interest at the rate of 2.25% per year from [•], 2009,
or from the most recent date to which interest had been paid or provided for to,
but excluding, the next scheduled Interest Payment Date until March 15, 2013. As
of March 15, 2013, this Note shall bear interest at the rate of 3.25% per year
from March 15, 2013, to, but excluding, the next scheduled Interest Payment Date
until the principal hereof shall have been paid or made available for payment.
Interest is payable semi-annually in arrears on each March 15 and September 15,
commencing September 15, 2009, to the holder of record at the close of business
on the preceding March 1 and September 1 (whether or not such day is a Business
Day), respectively. Interest on the Note shall be computed on the basis of a
360-day year comprised of twelve 30-day months.

     Payment of the principal of and premium, if any (including the Redemption
Price, Repurchase Price or Fundamental Change Repurchase Price, as the case may
be), and accrued and unpaid interest on this Note shall be paid by wire transfer
in immediately available funds in accordance with the wire transfer instruction
supplied by the Holder to the Company.

     Reference is made to the further provisions of this Note set forth on the
reverse hereof and in the attached Annex of Terms (the “Annex”). Such further
provisions shall for all purposes have the same effect as though fully set forth
at this place. Any capitalized term used and not otherwise defined herein shall
have the meaning assigned to such term in the Annex.

     This Note shall be deemed to be a contract made under the laws of the State
of New York, and for all purposes shall be construed in accordance with and
governed by the laws of said State (without regard to the conflicts of laws
provisions thereof).

[Remainder of page intentionally left blank]

F-1

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

  ALBANY INTERNATIONAL CORP.           By:      

--------------------------------------------------------------------------------

Name:     Title:


Dated: _______________________

--------------------------------------------------------------------------------



REVERSE OF NOTE

ALBANY INTERNATIONAL CORP.
2.25% Senior Notes due 2026

     This Note is a duly authorized issue of securities of the Company,
designated as its 2.25% Senior Notes due 2026 in the principal amount of $[•]
(the“Notes”).

     Subject to the terms and conditions set forth in the Annex, the Company
will make all payments in respect of the Redemption Price, Repurchase Price, the
Fundamental Change Repurchase Price, and the principal amount on the Maturity
Date, as the case may be, to the Holder if it surrenders this Note to the
Company to collect such payments in respect of the Note. The Company will pay in
money of the United States that at the time of payment is legal tender for
payment of public and private debts.

     No reference herein to the Annex and no provision of this Note or of the
Annex shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, premium, if any, and accrued and unpaid
interest on this Note at the place, at the respective times, at the rate and in
the lawful money herein prescribed.

     In case an Event of Default, as defined in the Annex, shall have occurred
and be continuing, the principal of, premium, if any, and interest on the Note
may be declared, by the Holder, and upon said declaration shall become, due and
payable, in the manner, with the effect and subject to the conditions provided
in the Annex.

     The Annex contains provisions permitting the Holder to waive any past
Default or Event of Default under the Notes and its consequences except as
provided in the Annex.

     The Notes are issuable in definitive, registered form without coupons in
denominations of $1,000 principal amount and integral multiples thereof. Without
payment of any service charge but with payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration or exchange of this Note, this Note may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations.

     This Note is not subject to redemption through the operation of any sinking
fund. Prior to March 15, 2013, this Note will not be redeemable at the Company’s
option. Subject to the terms and conditions set forth in the Annex, beginning on
March 15, 2013, the Company, at its option, may redeem this Note for cash at any
time as a whole, or from time to time in part, at a price equal to the principal
amount of this Note redeemed plus accrued and unpaid interest on the principal
amount of this Note redeemed to (but excluding) the Redemption Date.

     Subject to the terms and conditions set forth in the Annex, the Company
shall become obligated to purchase, at the option of the Holder, all or any
portion of this Note held by the Holder on March 15, 2013 and March 15, 2021, in
integral multiples of $1,000 at a Repurchase Price equal to the principal amount
of this Note repurchased.

     Upon the occurrence of a Fundamental Change, the Holder has the right, at
its option, to require the Company to repurchase all of the Holder’s Note or any
portion thereof (in principal

R-1

--------------------------------------------------------------------------------



amounts of $1,000 or integral multiples thereof) on the Fundamental Change
Repurchase Date at a price equal to 100% of the principal amount the Holder
elects to require the Company to repurchase, together with accrued and unpaid
interest to but excluding the Fundamental Change Repurchase Date. The Company
shall mail to the Holder a notice of the occurrence of a Fundamental Change and
of the repurchase right arising as a result thereof on or before the fifth
Business Day after the occurrence of such Fundamental Change.

     Upon due presentment for registration of transfer of this Note to the
Company, a new Note or Notes of authorized denominations for an equal aggregate
principal amount will be issued to the transferee in exchange thereof, without
charge except for any tax, assessments or other governmental charge imposed in
connection therewith.

     The Company may deem and treat the registered holder hereof as the absolute
owner of this Note (whether or not this Note shall be overdue and
notwithstanding any notation of ownership or other writing hereon), for the
purpose of receiving payment hereof, or on account hereof and for all other
purposes, and the Company shall not be affected by any notice to the contrary.

     No recourse for the payment of the principal of or any premium or accrued
and unpaid interest on this Note, or for any claim based hereon or otherwise in
respect hereof, and no recourse under or upon any obligation, covenant or
agreement of the Company, or because of the creation of any indebtedness
represented hereby, shall be had against any incorporator, stockholder,
employee, agent, officer, director or subsidiary, as such, past, present or
future, of the Company or of any successor corporation or other entity, either
directly or through the Company or any successor corporation or other entity,
whether by virtue of any constitution, statute or rule of law or by the
enforcement of any assessment or penalty or otherwise, all such liability being,
by the acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released.

R-2

--------------------------------------------------------------------------------



ANNEX OF TERMS

ARTICLE 1
DEFINITIONS

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which the banking institutions in The City of New York are
authorized or obligated by law or executive order to close or be closed.

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.

“close of business” means 5:00 p.m. (New York City time).

“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled to (1) vote in the election of directors of such Person or
(2) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

“Common Stock ” means shares of Class A common stock of the Company, par value
$0.001 per share, at the date of the Notes or shares of any class or classes
resulting from any reclassification or reclassifications thereof and that have
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and that are not subject to redemption by the Company; provided that if at any
time there shall be more than one such resulting class, the shares of each such
class then so issuable shall be substantially in the proportion that the total
number of shares of such class resulting from all such reclassifications bears
to the total number of shares of all such classes resulting from all such
reclassifications.

“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

“Event of Default” shall have the meaning specified in Section 3.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Change” means the occurrence after the original issuance of the
Notes of any of the following events:

>      (i) any “person” or “group” (within the meaning of Section 13(d) of the
> Exchange Act) other than a Standish Holder, the Company, its Subsidiaries or
> the employee benefit plans of the Company or any such Subsidiary, files a
> Schedule TO or any schedule, form or report under the Exchange Act disclosing
> that such person or group has become the direct or indirect “beneficial
> owner,” as defined in Rule 13d-3 under the

A-1

--------------------------------------------------------------------------------



> Exchange Act, of the Company’s Common Equity representing more than 50% of the
> voting power of the Company’s Common Equity;
> 
>      (ii) consummation of any share exchange, exchange offer, tender offer,
> consolidation, merger or binding share exchange of the Company pursuant to
> which the Common Equity will be converted into cash, securities or other
> property or any sale, lease or other transfer in one transaction or a series
> of transactions of all or substantially all of the consolidated assets of the
> Company and its Subsidiaries, taken as a whole, to any Person other than one
> of the Company’s Subsidiaries; provided, however, that (A) a transaction where
> the holders of more than 50% of all classes of the Company’s Common Equity
> immediately prior to such transaction own, directly or indirectly, more than
> 50% of all classes of Common Equity of the continuing or surviving corporation
> or transferee immediately after such event shall not be a Fundamental Change,
> or (B) if at least 90% of the consideration, excluding cash payments for
> fractional shares, in the share exchange, exchange offer, tender offer,
> consolidation, merger, binding share exchange, sale, lease or other transfer
> consists of shares of Publicly Traded Securities, and as a result of such
> share exchange, exchange offer, tender offer, consolidation, merger, binding
> share exchange sale, lease or other transfer, the Notes become convertible
> into such Publicly Traded Securities, excluding cash payments for fractional
> shares, such event shall not be a Fundamental Change;
> 
>      (iii) the stockholders of the Company approve any plan or proposal for
> the liquidation or dissolution of the Company;
> 
>      (iv) (A) the Common Stock ceases to be listed on a national securities
> exchange or quoted on the Nasdaq National Market (at a time when the Nasdaq
> National Market is not a U.S. national securities exchange) other than in
> connection with a transaction or series of transactions described in clause
> (iv)(B) of this definition; or (B) the Common Stock ceases to be listed on a
> national securities exchange or quoted on the Nasdaq National Market (at a
> time when the Nasdaq National Market is not a U.S. national securities
> exchange) in connection with any transaction or series of transactions in
> which one or more Standish Holders acquires all or substantially all of the
> shares of Common Stock.

For purposes of this definition, whether a “person” is a “beneficial owner”
shall be determined in accordance with Rule 13d-3 under the Exchange Act and
“person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Fundamental Change Company Notice” shall have the meaning specified in Section
4.02(b).

“Fundamental Change Expiration Time” shall have the meaning specified in Section
4.02(b)(vi).

“Fundamental Change Repurchase Date” shall have the meaning specified in Section
4.02.

A-2

--------------------------------------------------------------------------------



“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 4.02(a)(i).

“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 4.02.

“Holder” means any person in whose name a particular Note is registered on the
Note Register.

“Interest Payment Date” means each March 15 and September 15 of each year,
beginning on September 15, 2009.

“Maturity Date” means March 15, 2026.

“Note Register” means the register of Notes maintained by the Company.

“Permitted Beneficiary” means, as to any natural person, such person’s spouse,
such person’s issue, a spouse of such person’s issue, a whole or half brother or
sister of such person and/or a cousin of such person.

“Permitted Transfer” means (1) a transfer of Class B common stock of the Company
by the holder thereof to another holder of Class B common stock of the Company;
(2) a transfer of Class B common stock of the Company resulting from the death
of the holder thereof to another holder of Class B common stock of the Company;
(3) if Class B common stock of the Company is held by a trust, (i) a transfer
pursuant to the terms of the governing trust instrument as in effect when the
transferred Class B common stock of the Company was acquired by that trust or
(ii) a transfer to another trust that was established by the same settlor or by
a parent, grandparent or Permitted Beneficiary of said settlor and that has as
its Primary Beneficiaries the settlor and/or one or more of the parents,
grandparents or Permitted Beneficiaries of the settlor; (4) a bona fide pledge
of Class B common stock of the Company; provided that any action by the pledgee
(other than a Person described in clause (1) or clause (2) of the definition of
Standish Holder or in clause (1), (2), (3), (5), (6) or (7) of this definition)
in the nature of a foreclosure or other transfer shall not constitute a
Permitted Transfer; (5) a transfer of Class B common stock of the Company by a
holder who is a natural person to a Permitted Beneficiary of such holder or to a
trust that has as its Primary Beneficiaries such holder and/or one or more
Permitted Beneficiaries of such holder or to a trust having one or more
organizations described in Section 170(2) of the Internal Revenue Code of 1986
(or any successor provision thereto) as an income beneficiary for a fixed period
of years and having as its other Primary Beneficiaries such holder and/or one or
more Permitted Beneficiaries of such holder; (6) a transfer of Class B common
stock of the Company by the holder thereof to a nominee for such holder, or by a
nominee for a holder of such shares to such holder or to another nominee for
such holder; or (7) a transfer of Class B common stock of the Company by the
corporation which is the holder thereof to another corporation (i) which owns
all of the capital stock of such holder or all of the capital stock of a
corporation which owns all of the capital stock of such holder, (ii) all of the
capital stock of which is owned by such holder or by a corporation all of the
capital stock of which is owned by such holder, or (iii) all of the capital
stock of which is owned by a corporation which owns all of the capital stock of
such holder or all of the capital stock of a corporation which owns all of the
capital stock of such holder.

A-3

--------------------------------------------------------------------------------



“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

“Primary Beneficiaries” shall mean beneficiaries of a trust, other than
contingent remaindermen, who have, in the aggregate, a beneficial interest in at
least 85% of the income and principal of the trust.

“Publicly Traded Securities” means shares of common stock traded on a national
securities exchange or quoted on the Nasdaq National Market (at a time when the
Nasdaq National Market is not a U.S. national securities exchange) or that will
be so traded or quoted when issued or exchanged in connection with a Fundamental
Change described in clause (ii) of the definition thereof.

“Record Date” in respect of any payment pursuant to the terms of the Notes means
the date that is fifteen (15) days prior to the date of the applicable payment.

“Redemption Date” means the date specified for redemption of the Notes in
accordance with the terms of the Notes.

“Redemption Price” shall have the meaning set forth in Section 2.01.

“Standish Holder” means (1) any of the five Persons who were listed as
“Reporting Persons” on the Schedule 13D/A (with respect to which the Company was
the issuer) filed with the Commission on December 3, 2004, namely: J.S. Standish
Company (a Delaware corporation), J. Spencer Standish, Thomas R. Beecher Jr. as
sole trustee of trusts for the benefit of John C. Standish and Christine L.
Standish, and of the Standish Delta Trust, John C. Standish or Christine L.
Standish (all individuals); (2) any of the trusts identified in Item 5 of such
Schedule 13D/A as holding shares of common stock of the Company that are deemed
for the purposes of such Schedule to be beneficially owned by such Reporting
Persons; and (3) any Person to whom one of the five Persons or trusts described
above transfers any of his, her or its shares of Class B common stock of the
Company, so long as such transfer is a Permitted Transfer.

“Subsidiary” of the Company means (i) a corporation a majority of whose Capital
Stock with voting power, under ordinary circumstances, to elect directors is at
the time, directly or indirectly, owned by the Company, by the Company and one
or more Subsidiaries of the Company or by one or more Subsidiaries of the
Company or (ii) any other Person (other than a corporation) in which the
Company, one or more Subsidiaries of the Company or the Company and one or more
Subsidiaries of the Company, directly or indirectly, at the date of
determination thereof, has greater than a 50% ownership interest.

 

A-4

--------------------------------------------------------------------------------



ARTICLE 2
REDEMPTION OF NOTES

     Section 2.01. Company’s Right to Redeem.

     Prior to March 15, 2013, the Notes will not be redeemable at the Company’s
option. On or after March 15, 2013, the Company, at its option, may redeem the
Notes for cash at any time as a whole, or from time to time in part, at a price
(the “Redemption Price”) equal to 100% of the principal amount of the Notes to
be redeemed plus accrued and unpaid interest on the Notes to be redeemed to (but
excluding) the Redemption Date; provided, however, that, if the Redemption Date
falls after a Record Date and on or prior to the succeeding Interest Payment
Date, the Redemption Price shall be equal to 100% of the principal amount of the
Notes to be redeemed and the full amount of interest due on such Interest
Payment Date shall be payable on such Interest Payment Date to the Holder of the
Notes on the Record Date relating to such Interest Payment Date. No sinking fund
is provided for the Notes. Provisions of this Annex that apply to redemption
also apply to portions of the Notes called for redemption.

     Section 2.02. Notice of Redemption.

     At least 45 days but not more than 60 days before a Redemption Date, the
Company shall mail a notice of redemption by first-class mail, postage prepaid,
to the Holder.

     The notice shall identify the Notes to be redeemed and shall state:

     (1) the Redemption Date;

     (2) the Redemption Price;

     (3) that the Notes called for redemption must be surrendered to the Company
to collect the Redemption Price;

     (4) on and after the Redemption Date (i) the Notes will cease to be
outstanding, (ii) interest will cease to accrue on the Notes, and (iii) all
other rights of the Holder of the Notes will terminate other than the right to
receive the Redemption Price upon delivery of the Notes; and

     (5) if fewer than all of the outstanding Notes are to be redeemed, the
certificate numbers, if any, and principal amounts of the particular Notes to be
redeemed.

Section 2.03. Effect of Notice of Redemption.

     Once notice of redemption is mailed, the Notes called for redemption become
due and payable on the Redemption Date and at the Redemption Price stated in the
notice. Upon surrender to the Company, the Notes shall be paid at the Redemption
Price stated in the notice.

     Section 2.04. Payment of Redemption Price.

     Payment for the Notes surrendered for redemption will be made promptly
after the later of (x) the Redemption Date with respect to such Notes and (y)
the time of delivery of such Notes to the Company by the Holder, by wire
transfer of immediately available funds to the account of the Holder.

A-5

--------------------------------------------------------------------------------



     On and after the Redemption Date (i) the Notes will cease to be
outstanding, (ii) interest will cease to accrue on the Notes, and (iii) all
other rights of the Holder will terminate other than the right to receive the
Redemption Price upon delivery of the Notes.

     Section 2.05. Notes Redeemed in Part.

     Upon surrender of a Note that is redeemed in part, the Company shall
execute and deliver to the holder a new Note in an authorized denomination equal
in principal amount to the unredeemed portion of the Note surrendered. In the
event of any redemption in part, the Company will not be required to (i) issue,
register the transfer of or exchange any Note during a period beginning at the
opening of business 15 days before any notice of redemption is given to the
Holder of any Note to be redeemed, or (ii) register the transfer of or exchange
any Note so selected for redemption, in whole or in part, except the unredeemed
portion of any Note being redeemed in part.

     Section 2.06. No Redemption Upon Acceleration.

     Notwithstanding the foregoing, the Company may not redeem the Notes if the
principal amount of the Notes has been accelerated, and such acceleration has
not been rescinded, on or prior to such Redemption Date (except in the case of
an acceleration resulting from a default by the Company in the payment of the
Redemption Price with respect to the Notes).

ARTICLE 3
DEFAULTS

     Section 3.01. Events of Default.

     The following events shall be “Events of Default” with respect to the
Notes:

     (a) default in any payment of interest on any Note when due and payable and
the default continues for a period of thirty days;

     (b) default in the payment of principal of any Note when due and payable at
its Maturity Date, upon redemption, upon required repurchase, upon declaration
of acceleration or otherwise;

     (c) failure by the Company to issue a Fundamental Change Company Notice in
accordance with Section 4.02 when due;

     (d) failure by the Company for 60 days after written notice from the Holder
has been received by the Company to comply with any of its other agreements
contained in the Note or this Annex, which notice shall state that it is a
“Notice of Default” hereunder;

     (e) default by the Company or any Subsidiary of the Company in the payment
of the principal or interest on any mortgage, agreement or other instrument
under which there may be outstanding, or by which there may be secured or
evidenced, any debt for money borrowed in

A-6

--------------------------------------------------------------------------------



excess of $25 million in the aggregate of the Company and/or any such
Subsidiary, whether such debt now exists or shall hereafter be created,
resulting in such debt becoming or being declared due and payable, and such
acceleration shall not have been rescinded or annulled within 30 days after
written notice of such acceleration has been received by the Company or such
Subsidiary;

     (f) a final judgment for the payment of $25 million or more rendered
against the Company or any Subsidiary of the Company, which judgment is not
fully covered by insurance or not discharged or stayed within 90 days after (i)
the date on which the right to appeal thereof has expired if no such appeal has
commenced, or (ii) the date on which all rights to appeal have been
extinguished;

     (g) the Company or any Subsidiary of the Company that is a “significant
subsidiary” (as defined in Regulation S-X under the Exchange Act) or any group
of Subsidiaries of the Company that in the aggregate would constitute a
“significant subsidiary” shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to the Company
or any such Subsidiary or group of Subsidiaries or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of the Company or any such Subsidiary or group of Subsidiaries
or any substantial part of its property, or shall consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due; or

     (h) an involuntary case or other proceeding shall be commenced against the
Company or any Subsidiary of the Company that is a “significant subsidiary” (as
defined in Regulation S-X under the Exchange Act) or any group of Subsidiaries
of the Company that in the aggregate would constitute a “significant subsidiary”
seeking liquidation, reorganization or other relief with respect to the Company
or such Subsidiary or group of Subsidiaries or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Company or such Subsidiary or group of Subsidiaries or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of ninety consecutive days.

     In case one or more Events of Default shall have occurred and be continuing
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body), then, and in each and every such case
(other than an Event of Default specified in Section 3.01(g) or Section 3.01(h)
with respect to the Company), unless the principal of the Notes shall have
already become due and payable, the Holder, by notice in writing to the Company
may declare 100% of the principal of and premium, if any, and accrued and unpaid
interest on the Notes to be due and payable immediately, and upon any such
declaration the same shall become and shall be immediately due and payable,
anything in this Annex or in the Notes contained to the contrary
notwithstanding. If an Event of Default specified in Section 3.01(g) or Section
3.01(h) occurs and is continuing with respect to the Company, the principal of
the Notes and accrued and unpaid interest shall be

A-7

--------------------------------------------------------------------------------



immediately due and payable. This provision, however, is subject to the
conditions that if, at any time after the principal of the Notes shall have been
so declared due and payable, and before any judgment or decree for the payment
of the monies due shall have been obtained or entered as hereinafter provided,
the Company shall pay installments of accrued and unpaid interest upon the Notes
and the principal of and premium, if any, on the Notes that shall have become
due otherwise than by acceleration (with interest on overdue installments of
accrued and unpaid interest (to the extent that payment of such interest is
enforceable under applicable law) and on such principal and premium, if any, at
the rate borne by the Notes at such time) and if (1) rescission would not
conflict with any judgment or decree of a court of competent jurisdiction and
(2) any and all Events of Defaults under the Notes, other than the nonpayment of
principal of and premium, if any, and accrued and unpaid interest on Notes that
shall have become due solely by such acceleration, shall have been cured or
waived pursuant to Section 3.03, then and in every such case the Holder by
written notice to the Company may waive all Defaults or Events of Default with
respect to the Notes and rescind and annul such declaration and its consequences
and such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of the Notes; but
no such waiver or rescission and annulment shall extend to or shall affect any
subsequent Default or Event of Default, or shall impair any right consequent
thereon.

     Section 3.02. Notice of Defaults.

     The Company shall, within ninety (90) days after the occurrence and
continuance of a Default, mail to the Holder at its address as shall appear on
the Note Register, notice of all Defaults, unless such Defaults shall have been
cured or waived before the giving of such notice.

     Section 3.03. Waiver.

     The Holder may waive any past Default or Event of Default hereunder and its
consequences. Upon any such waiver the Company and the Holder shall be restored
to their former positions and rights hereunder; but no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon. Whenever any Default or Event of Default hereunder shall
have been waived as permitted by this Section 3.03, said Default or Event of
Default shall for all purposes of the Notes be deemed to have been cured and to
be not continuing; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon.

ARTICLE 4
REPURCHASE OF NOTES AT OPTION OF HOLDERS

     Section 4.01. Repurchase at Option of Holders.

     The Note or portions thereof shall be purchased by the Company at the
option of the Holder for cash on March 15, 2013 and March 15, 2021 (each, a
“Repurchase Date”), at a purchase price (the “Repurchase Price”) equal to 100%
of the principal amount of the Notes to be repurchased. The Company shall pay
any accrued and unpaid interest thereon to (but excluding) such Repurchase Date
to the holders at the close of business on the Record Date

A-8

--------------------------------------------------------------------------------



immediately preceding such Repurchase Date. Not later than 20 Business Days
prior to any Repurchase Date, the Company shall mail a notice (the “Company
Notice”) by first class mail to the Holder. The Company Notice shall include a
form of repurchase notice to be completed by a holder and shall state:

>      (i) the last date on which the Holder may exercise its repurchase right
> pursuant to this Section 4.01;
> 
>      (ii) the Repurchase Price;
> 
>      (iii) that the Notes must be surrendered to the Company to collect
> payment;
> 
>      (iv) that the Repurchase Price for the Notes as to which a Repurchase
> Notice has been given and not withdrawn will be paid promptly following the
> later of the Repurchase Date and the time of surrender of such Notes as
> described in (iii);
> 
>      (v) the procedures the Holder must follow to exercise its repurchase
> rights and a brief description of those rights; and
> 
>      (vi) the procedures for withdrawing a Repurchase Notice.

     The purchase of the Notes hereunder shall be made, at the option of the
Holder, upon delivery to the Company by the Holder of a written notice of
repurchase in the form set forth on the attached Exhibit I (a “Repurchase
Notice”) during the period beginning at any time from the opening of business on
the date that is 20 Business Days prior to the relevant Repurchase Date until
the close of business on the second Business Day prior to the Repurchase Date
stating:

>      (i) the certificate number of the Notes that the Holder will deliver to
> be purchased,
> 
>      (ii) the portion of the principal amount of the Notes to be purchased,
> which portion must be in principal amounts of $1,000 or an integral multiple
> of $1,000, and
> 
>      (iii) that such Notes shall be purchased by the Company as of the
> Repurchase Date pursuant to the terms and conditions specified in the Notes.

     No Repurchase Notice with respect to the Notes may be tendered by the
Holder thereof if the Holder has also tendered a Fundamental Change Repurchase
Notice and not validly withdrawn such Fundamental Change Repurchase Notice in
accordance with Section 4.03.

     The Company shall purchase from the Holder, pursuant to this Section 4.01,
a portion of a Notes if the principal amount of such portion is $1,000 or an
integral multiple of $1,000. Provisions of this Annex that apply to the purchase
of all of the Notes also apply to the purchase of such portion of the Notes.

A-9

--------------------------------------------------------------------------------



     Any purchase by the Company contemplated pursuant to the provisions of this
Section 4.01 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Repurchase Date and
the time of delivery of the Notes.

     Notwithstanding anything herein to the contrary, the Holder shall have the
right to withdraw, in whole or in part, its Repurchase Notice at any time prior
to the close of business on the second Business Day prior to the Repurchase Date
by delivery of a written notice of withdrawal to the Company in accordance with
Section 4.03 below.

     (b) Notwithstanding the foregoing, the Notes may not be repurchased by the
Company at the option of the Holder if the principal amount of the Notes has
been accelerated, and such acceleration has not been rescinded, on or prior to
the Repurchase Date (except in the case of an acceleration resulting from a
default by the Company in the payment of the Repurchase Price with respect to
the Notes).

     (c) In connection with any purchase offer, the Company will (to the extent
applicable):

>      (i) comply with the provisions of Rule 13e-4, Rule 14e-1 and any other
> tender offer rules under the Exchange Act,
> 
>      (ii) file a Schedule TO or any successor or similar schedule, if required
> under the Exchange Act, and
> 
>      (iii) otherwise comply with all federal and state securities laws in
> connection with any offer by the Company to purchase the Notes.

     Section 4.02. Repurchase at Option of Holders Upon a Fundamental Change.

     (a) If there shall occur a Fundamental Change at any time prior to maturity
of the Notes, then the Holder shall have the right, at its option, to require
the Company to repurchase the Notes for cash, or any portion thereof that is an
integral multiple of $1,000 principal amount, on the date (the “Fundamental
Change Repurchase Date”) specified by the Company that is not less than twenty
(20) Business Days and not more than thirty five (35) Business Days after the
date of the Fundamental Change Company Notice (as defined below) at a repurchase
price equal to 100% of the principal amount thereof, together with accrued and
unpaid interest thereon to, but excluding, the Fundamental Change Repurchase
Date (the “Fundamental Change Repurchase Price”). If such Fundamental Change
Repurchase Date falls after a Record Date for the payment of interest, and on or
prior to the corresponding Interest Payment Date, the Company shall instead pay
the principal amount to the Holder surrendering the Notes for repurchase
pursuant to this Section 4.02, and pay the full amount of accrued and unpaid
interest payable on such Interest Payment Date to the Holder on the close of
business on the corresponding Record Date. Repurchases of Notes under this
Section 4.02 shall be made, at the option of the holder thereof, upon:

>      (i) delivery to the Company by the Holder of a duly completed notice in
> the form set forth on the attached Exhibit II (the “Fundamental Change
> Repurchase

A-10

--------------------------------------------------------------------------------



> Notice”) prior to the close of business on the second Business Day prior to
> the Fundamental Change Repurchase Date; and
> 
>      (ii) delivery of the Notes to the Company at any time after delivery of
> the Fundamental Change Repurchase Notice (together with all necessary
> endorsements), such delivery being a condition to receipt by the Holder of the
> Fundamental Change Repurchase Price therefore; provided that such Fundamental
> Change Repurchase Price shall be so paid pursuant to this Section 4.02 only if
> the Note so delivered to the Company shall conform in all respects to the
> description thereof in the related Fundamental Change Repurchase Notice.
> 
> The Fundamental Change Repurchase Notice shall state:
> 
> >      (A) the certificate numbers of Notes to be delivered for purchase;
> > 
> >      (B) the portion of the principal amount of the Notes to be repurchased,
> > which must be $1,000 or an integral multiple thereof; and
> > 
> >      (C) that the Notes are to be repurchased by the Company pursuant to the
> > applicable provisions of the Notes;

     Any purchase by the Company contemplated pursuant to the provisions of this
Section 4.02 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Fundamental Change
Repurchase Date and the time of the delivery of the Notes.

     Notwithstanding anything herein to the contrary, the Holder delivering the
Fundamental Change Repurchase Notice contemplated by this Section 4.02 shall
have the right to withdraw, in whole or in part, such Fundamental Change
Repurchase Notice at any time prior to the close of business on the second
Business Day prior to the Fundamental Change Repurchase Date by delivery of a
written notice of withdrawal to the Company in accordance with Section 4.03
below.

     (b) As promptly as practicable after the occurrence of the effective date
for a Fundamental Change, and in no event more than five Business Days after the
effective date of the Fundamental Change, the Company shall mail to the Holder a
notice (the “Fundamental Change Company Notice”) of the effective date of the
Fundamental Change and of the repurchase right at the option of the Holder
arising as a result thereof. Such mailing shall be by first class mail.

     Each Fundamental Change Company Notice shall specify:

>      (i) the events causing the Fundamental Change;
> 
>      (ii) the effective date of the Fundamental Change;
> 
>      (iii) the last date on which the Holder may exercise the repurchase
> right;

A-11

--------------------------------------------------------------------------------



>      (iv) the Fundamental Change Repurchase Price;
> 
>      (v) the Fundamental Change Repurchase Date;
> 
>      (vi) that the Holder must exercise the repurchase right on or prior to
> the close of business on the Fundamental Change Repurchase Date (the
> “Fundamental Change Expiration Time”);
> 
>      (vii) that the Holder shall have the right to withdraw the Notes
> surrendered prior to the Fundamental Change Expiration Time; and
> 
>      (viii) the procedures that the Holder must follow to require the Company
> to repurchase its Notes.

     No failure of the Company to give the foregoing notices and no defect
therein shall limit the Holder’s repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 4.02.

     (c) Notwithstanding the foregoing, the Notes may not be repurchased by the
Company at the option of the Holder upon a Fundamental Change if the principal
amount of the Notes has been accelerated, and such acceleration has not been
rescinded, on or prior to the Fundamental Change Repurchase Date (except in the
case of an acceleration resulting from a default by the Company in the payment
of the Fundamental Change Repurchase Price with respect to the Notes).

     (d) In connection with any purchase offer, the Company will (to the extent
applicable):

>      (i) comply with the provisions of Rule 13e-4, Rule 14e-1 and any other
> tender offer rules under the Exchange Act,
> 
>      (ii) file a Schedule TO or any successor or similar schedule, if required
> under the Exchange Act, and
> 
>      (iii) otherwise comply with all federal and state securities laws in
> connection with any offer by the Company to purchase the Notes.

     Section 4.03. Withdrawal of Repurchase Notice or Fundamental Change
Repurchase Notice.

     A Repurchase Notice or Fundamental Change Repurchase Notice, as the case
may be, may be withdrawn by means of a written notice of withdrawal delivered to
the Company at any time prior to the close of business on the second Business
Day prior to the Repurchase Date or prior to the close of business on the second
Business Day prior to the Fundamental Change Repurchase Date, as the case may
be, specifying:

>      (i) the certificate number of the Notes in respect of which such notice
> of withdrawal is being submitted,

A-12

--------------------------------------------------------------------------------



>      (ii) the principal amount of the Notes with respect to which such notice
> of withdrawal is being submitted, and
> 
>      (iii) the principal amount, if any, of such Notes that remains subject to
> the original Repurchase Notice or Fundamental Change Repurchase Notice, as the
> case may be, which portion must be in principal amounts of $1,000 or an
> integral multiple of $1,000.

     Section 4.04. Payment of Repurchase Price or Fundamental Change Repurchase
Price.

     Payment for the Notes surrendered for repurchase (and not withdrawn) prior
to the Repurchase Date or Fundamental Change Expiration Time will be made
promptly after the later of (x) the Repurchase Date or Fundamental Change
Repurchase Date, as the case may be, with respect to such Notes (provided the
Holder has satisfied the conditions in Sections 4.01 and 4.02, as applicable)
and (y) the time of the delivery of such Notes to the Company by the Holder in
the manner required by Section 4.01 or Section 4.02, as applicable, by wire
transfer of immediately available funds to the account of the Holder.

     (a) Following the Repurchase Date or Fundamental Change Repurchase Date, as
the case may be, (i) the Notes will cease to be outstanding, (ii) interest will
cease to accrue on the Notes, and (iii) all other rights of the Holder will
terminate (other than the right to receive the Repurchase Price or Fundamental
Change Repurchase Price, as the case may be, and previously accrued but unpaid
interest upon delivery of the Notes).

     (b) Upon surrender of a Note that is to be repurchased in part pursuant to
Section 4.01 or 4.02, the Company shall execute and deliver to the Holder a new
Note in an authorized denomination equal in principal amount to the
unrepurchased portion of the Note surrendered.

A-13

--------------------------------------------------------------------------------



EXHIBIT I

[FORM OF REPURCHASE NOTICE]

To: Albany International Corp.

The undersigned registered owner of this Note hereby requests and instructs
Albany International Corp. to repay the entire principal amount of this Note, or
the portion thereof (that is $1,000 principal amount or an integral multiple
thereof) below designated, in accordance with the terms and conditions of the
Annex referred to in this Note at the Repurchase Price to the registered holder
hereof.

The certificate numbers of the Notes to be repurchased are as set forth below:

Dated: _____________________________________________
_____________________________________________      
_____________________________________________   Signature(s)      

_________________________
Social Security or Other Taxpayer Identification Number

Principal amount to be repaid (if less than all): $______,000

NOTICE: The above signature(s) of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.


A-14

--------------------------------------------------------------------------------



EXHIBIT II

[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]

To: Albany International Corp.

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Albany International Corp. (the “Company”) as to the occurrence of a
Fundamental Change with respect to the Company and requests and instructs the
Company to repay the entire principal amount of this Note, or the portion
thereof (that is $1,000 principal amount or an integral multiple thereof) below
designated, in accordance with the applicable provisions of the Annex referred
to in this Note, together with accrued and unpaid interest, to, but excluding,
such date, to the registered holder hereof.

The certificate numbers of the Notes to be repurchased are as set forth below:

Dated: _____________________________________________
_____________________________________________      
_____________________________________________   Signature(s)    

_________________________
Social Security or Other Taxpayer Identification Number

Principal amount to be repaid (if less than all):$______,000

NOTICE: The above signature(s) of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.


A-15

--------------------------------------------------------------------------------



ANNEX B

[Form of Securities Purchase Agreement]

B-1

--------------------------------------------------------------------------------